Per curiam.
Complaint for operating a motor vehicle while under the influence of intoxicating liquor. R. S. 1944, Chap. 19, Sec. 121. Motion for a directed verdict for respondent denied and exception reserved. Verdict guilty.
The record shows that officers, called to investigate a disturbance in a driveway in the rear of the Mechanics Savings Bank Building in Auburn, found an automobile with the lights on and engine running, the respondent in the driver’s seat and two companions standing alongside. As the officers approached, the automobile moved forward toward them a short distance but stopped and the respondent, being badly intoxicated, was ordered out of his seat and then driven to police headquarters.
Although the officers did not see just how the automobile was set in motion, the inference is that this resulted from the respondent’s manipulation of the gear lever or brakes. It cannot be reasonably accounted for by motor vibration or a slight depression in front of the automobile. The facts and circumstances in evidence could not leave any reasonable doubt in the minds of the jury of the respondent’s guilt. The refusal to direct a verdict was not error.

Exception overruled.


Judgment for the State.

A. F. Martin, County Attorney for Androscoggin County, State of Maine.
Thomas E. Delahanty, Assistant County Attorney for Androscoggin County, State of Maine.
Edward J. Beauchamps, for respondent.
Sitting: Sturgis, C.J., Thaxter, Murchie, Tompkins, Fellows, JJ.